By the Court.
Upon the statement, “We know them to be good,” made by the Union National Bank of Cincinnati to the First National Bank of Delaware, O., the latter purchased *237of the former certain promissory notes, among them being one for the sum of $5,000, made by Newburgh, Frenkel & Co., payable to the order of Nathaniel Newburgh in four months from date, January 22, 1883, indorsed by the payee. The note was not paid at maturity, the maker and indorser having become insolvent. The bank at Delaware having used due diligence without avail to collect the note, gave due notice to the bank at Cincinnaii, and demanded payment of it, which was refused. . Thereupon the bank at Delaware brought suit against the bank at Cincinnati for the amount of the note. Held, that the statement on which the note with the others was sold, “ we know them to be good ” constituted a guaranty that the note sued on was good and collectible at maturity; and the plaintiff having, without avail, used due diligence to collect the note, had a right to recover of the defendant, upon such guaranty, the amount of the note so purchased. Sturges v. The Bank of Circleville, 11 Ohio St. 153, approved and followed.

Judgment affirmed.